DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception, a mental concept under evaluation, without significantly more, as evidenced by US 20130169781 (“can be reviewed manually by a user to determine adherence to the protocol.” [0027] and also [0052]), among other references. The judicial steps recited are the "processes" and "determination" steps. The claims 1-15 individually and as a whole fail to integrate the judicial exception ("processes" and "determination" steps) into a practical application. The “displaying” and "capturing" elements are considered pre-solution activity (data collection). The “presenting” and “storing” are considered post solution activity. The claimed process does not improve the functioning of a computer or other technology/technical field, nor do the additional elements use the judicial exception in a meaningful way.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims merely describe conventional process steps at a high level of generality, "processor"/“computer vision processor”, “storage device”, "audio and video capture device" and "display"/”data output”, which, are well known and routine in the field of medical devices.

Per the Berkheimer requirement outputting audio/visual (monitors, speakers etc.), capturing images/audio (such as a video camera, web cam, cell phone cameras, laptop cameras etc.), memory and processors are well known in the art. All of the well-known aspects can be found in each of: Rana Kaliouby et al., US 20170238860 see cited sections below; Stephan Hau, US 20170364741 see cited sections below; Zhihong Zheng et al., US 20120243751 see fig. 3; Thibaud Senechal et al., US 20140016860 see Fig. 3; Adam Hanina et al., US 20130169781 see cited sections; Additionally per inventors own presentation Digital Health Summit (Digital Health Summit, “LIVE DEMO Artificial Intelligence—Infinite Possibilities (AiCure) @ Digital Health Summit CES 2017”, posted Jan 14, 2017, https://www.youtube.com/watch?v=XhaWv66o2Z8) - the video at around 5:30 states AiCure “is entirely software based” and requires “no custom hardware”. 

The claim(s) elements of each claim viewed as a whole, adds nothing significantly more (aka an inventive concept) to the judicial exception. Thus the claim is ineligible.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11 recites “wherein the action performed in response to the stimulus presented to the patient comprises a change in one or more symptoms associated with a . 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6-7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “wherein the efficacy of the medication is further correlated with all of the one or more demographic items to determine a query response matrix.” The written description does not use the “matrix” at all, query is used three times: once in [0002] with regards to a database query; twice in [0052] generically “with regards to allowing user to pose a query” and provide responses. However, neither discussion of query provides sufficient written description about the correlation of demographics and efficacy to determine 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2- 7 recite “administration statistics” however its unclear what this entails as the “statistic”, “statistics” or synonyms are absent from the specification thus what the administration “statistics” entails is unclear, causing the claims to not clearly define the metes and bound of what is claimed. 
Additionally, with regards to claims 3-7 it is unclear the how the administration “statistics” relate (ie correlate, determine etc) to the respective elements (efficacy, demographic items etc.) in the recited claims. Furthermore its unclear what the boundaries are for what would fulfill such a correlation or determination in the claim for a possible infringer. For these reasons claims 3-7 do not clearly define the metes and bounds of the claims and are indefinite.
Claim 15 recites “the processor” however claim one recites a “computer vision processing system” and “a second processor” thus its unclear what “the processor” is referencing. As such the claim fails to clearly define the metes and bounds of the claim and is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaliouby (Rana Kaliouby et al., US 20170238860) hereinafter Kali in view of Kali or, in the alternative, under 35 U.S.C. 103 as obvious over Kali in view of Hanina (Adam Hanina et al., US 20120316897) hereinafter Hanina. . 
Regarding claim 1, an interpretation of Kali discloses An apparatus for analyzing changes in symptoms of a patient, comprising: 
a display for displaying a stimulus to a patient (210/212 Fig. 2, [0051], [0053]-[0054] and Fig. 2 see also [0015], [0017], [0064]-[0074]; Examiner notes that to the extent “for . . .” is claiming an intended use of the “display” the elements disclosed by the recited reference are capable of performing the use); 
an audio/video capture device for capturing audio, video, or both audio and video of a patient performing an action in response to a stimulus presented to the patient (“capturing device” several possibilities are included in Fig. 6 and 230 Fig. 2, [0051]-[0052] see also [0053]-[0054], [0063]-[0074]; Examiner notes that to the extent “for . . .” is claiming an intended use of the “audio/video capture device” the elements disclosed by the recited reference are capable of performing the use); 
a computer vision processing system for determining, in accordance with the captured audio/video ([0050]-[0052] and [0116] see also [0063]-[0074], [0116] and Figs. 2-3 and 5), one or more reactions of the patient to the presented stimulus ([0051], [0053]-[0054], [0063] see also [0064]-[0074], [0091]-[0093] and Figs. 2 and 5), and wherein the computer vision processing system causes the display to display additional information to the patient in response to the determined one or more reactions ([0066] including “The flow 500 includes recommending a second media presentation 550 to an individual based on the mental state data that was captured and based on the ranking.” And [0067] including “One or more recommendations can be made to the individual based on mental states, affect, 
a storage device for storing and indexing the determined reactions of the patient with one or more demographic categories to which the patient is classified ([0065] including “In some embodiments, the mental state event temporal signatures are associated with certain demographics, ethnicities, cultures, etc.” and [0067] including “A correlation can be made between one individual and others with similar affect exhibited during multiple videos.” see also [0093], [0111], [0113], [0116], [0119]; Examiner notes that to the extent “for . . .” is claiming an intended use of the “storage device” the elements disclosed by the recited reference are capable of performing the use); 
configured to identify a correlation between one or more of the determined stored reactions and one or more of the demographic items ([0065] including “In some embodiments, the mental state event temporal signatures are associated with certain demographics, ethnicities, cultures, etc. . . demographic data 564 is used to provide a demographic basis for analyzing temporal signatures.”, [0101] including “The number of smiles resulting from people viewing a humorous video can be compared to various demographic groups, where the groups can be formed based on geographic location, age, ethnicity, gender, and so on. Similarly, the characterization can be performed on collected and analyzed videos of people viewing a news presentation. The characterized cluster profiles can be further analyzed based on demographic data.” See also [0102]-[0103]); and 

An interpretation of Kali may not explicitly disclose a second processor.
However, in the same field of endeavor (medical devices), Kali teaches Kali may not explicitly disclose a second processor.
However, in the same field of endeavor (medical devices), Kali teaches a second processor (second local processor or cloud based processor, [0017] including “a computer system for mental state analysis comprises: a memory which stores instructions; one or more processors attached to the memory wherein”, [0067] including “Various embodiments of the flow 500 may be included in a computer program product embodied in a non-transitory computer readable medium that includes code executable by one or more processors.”,  [0114] including “Each of the above methods may be executed on one or more processors on one or more computer systems. Embodiments may include various forms of distributed computing, client/server computing, and cloud based computing.”, 1924/1954 Fig. 19 see also [0050], [0067], [0082], [0110]-[0113], [0116]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have use a second processor to perform portions of the analysis in order to provide additional processing capabilities such as additional processing power, cloud computing or distributed computing ([0114]). 


However, in the same field of endeavor (medical devices), Kali and Hanina/Han teaches  a data output device for presenting the determined correlation (Kali [0108] and Fig. 19; Han [0067] including “Statistical analysis of the population of the clinical trial may also be provided, thus allowing for the clinical trial manager to determine adherence rates and other metrics of the entire or subsection of the clinical trial population”, [0068] including “The zoom feature may also allow the clinical trial manager to zoom down by demographic information of the like, thus viewing indicators 410 representing clinical trial participants having similar characteristics in one form or another.”, Fig. 4-5 and ; Examiner notes that to the extent “for . . .” is claiming an intended use of the “data output device” the elements disclosed by the recited reference are capable of performing the use).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include data output for presenting analysis like that disclosed in Hanina/Han because it provides a way for the healthcare professional to review healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) and increases the statistical power of clinical trials ([0009]). Additionally, combining prior art elements of Kali with those of Hanina/Han is done according to known methods another display to yield predictable results displaying the analysis to other user, ie healthcare provider.

Examiner notes that Hanina/Han also discloses providing a stimulus and collecting the audio/visual response and adjusting (Hanina [0017]-[0018] among other paragraphs).



 Regarding claim 9, an interpretation of Kali further discloses wherein the microexpressions comprise one or more facial reactions within 250 milliseconds after presentation of the stimulus to the patient ([0044], [0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5; Examiner notes that 30 frames per second = 1 frame per 33.33 milliseconds).

 Regarding claim 10, an interpretation of Kali further discloses wherein the one or more facial reactions are determined in accordance with the movement of one or more action units associated with the face of the patient ([0052] including “The facial movements can include information on facial expressions, action units,”, [0068], [0071], [0073], [0089] see also [0069]-[0070], [0077], [0095] and [0102]).

Claim Rejections - 35 USC § 103
Claims 2-7, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali over Kali and Hanina. As noted above Hanina incorporates by reference the entirety of Han.
Regarding claim 2, an interpretation of Kali discloses the above including the storing of data (see the rejection of claim 1). An interpretation of Kali may not explicitly disclose wherein the storage device further stores one or more medication administration statistics of the patient.
However, in the same field of endeavor (medical devices), Hanina/Han teaches wherein the storage device further stores one or more medication administration statistics of the patient (Hanina [0018]-[0019] and [0035]; Han [0037] including “statistical and individual analysis of adherence rates to 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hanina/Han including correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) and increases the statistical power of clinical trials ([0009]). Additionally, combining prior art elements of Kali with those of Hanina/Han is done according to known methods processing data to yield predictable results storing processed data.

Regarding claim 3, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the processing system is configured to determines a correlation between one or more of the determined stored reactions and one or more of the medication administration statistics.
However, in the same field of endeavor (medical devices), Hanina/Han teaches wherein the processing system is configured to determines a correlation between one or more of the determined stored reactions and one or more of the medication administration statistics (Hanina [0021] including “As described in the above-referenced applications, such video data is captured and analyzed to determine medication adherence . . . such as analyzing trends in adherence and other factors over time, as will be described in detail below. These trends may be used to further define patient states. Further information, including other medication administration information such as visual cues, audio cues, side effect information, contraindication information, positive medication effects and the like.”; Han [0026] 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hanina/Han including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Kali and Hanina/Han is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.

 Regarding claim 4, an interpretation of Kali discloses the above. an interpretation of Kali may not explicitly disclose wherein determined correlation between the one or more of the determined stored reactions and one or more of the medication administration statistics is used to determine efficacy of the medication
However, in the same field of endeavor (medical devices), Han teaches wherein determined correlation between the one or more of the determined stored reactions and one or more of the medication administration statistics is used to determine efficacy of the medication (Hanina [0018] including “The inventive system may provide analysis of medication efficacy and effectiveness in one or 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hanina/Han including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Kali and Hanina/Han is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.

Regarding claim 5, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the efficacy of the medication is further correlated with the one or more demographic items.
However, in the same field of endeavor (medical devices), Hanina/Han teaches wherein the efficacy of the medication is further correlated with the one or more demographic items (Hanina [0031] 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hanina/Han including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Kali and Hanina/Han is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.

 Regarding claim 6, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein the efficacy of the medication is further correlated with all of the one or more demographic items to determine a query response matrix.
However, in the same field of endeavor (medical devices), Hanin/Han teaches wherein the efficacy of the medication is further correlated with all of the one or more demographic items to determine a query response matrix (Hanina [0018] including “The inventive system may provide analysis of medication efficacy and effectiveness in one or more different patient populations, such as by medication types, demographic groups, care provider performance and the like.”, [0031] including “The inventive system may provide analysis of medication efficacy and effectiveness in one or more different patient populations, such as by medication types, demographic groups,”, Fig. 4 see 430 “Compliance % 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hanina/Han including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Kali and Hanina/Han is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.

 Regarding claim 7, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose further comprising a user interaction module for receiving input of a demographic profile of a potential patient comprising one or more demographic items, and for providing a correlation between the input demographic profile and expected medication efficacy.
However, in the same field of endeavor (medical devices), Hanina/Han teaches a user interaction module for receiving input of a demographic profile of a potential patient comprising one or more demographic items (Han [0041] including “a user interface dashboard”, [0052] including “A patient 206 may also enter information relevant to the patient . . . The patient 206 may be limited to providing personal information, and perhaps other relevant information, such as non-prescription medication usage, alcohol consumption, recent symptoms, reaction to use of particular prescription medications and the like”; Examiner notes that demographic information would be considered personal information age, race etc. see also [0067]), and for providing a correlation between the input demographic profile and expected medication efficacy (Hanina [0018] including “The inventive system may provide analysis 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hanina/Han including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Kali and Hanina/Han is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.

Regarding claim 11, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose teaches wherein the action performed in response to the stimulus presented to the patient comprises a change in one or more symptoms associated with a disease.
However, in the same field of endeavor (medical devices), Hanina/Han teaches wherein the action performed in response to the stimulus presented to the patient comprises a change in one or more symptoms associated with a disease (Hanina [0048], [0050]-[0051] see also [0033]-[0035], [0044]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hanina/Han including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in 

Regarding claim 12, an interpretation of Kali discloses the above. An interpretation of Kali may not explicitly disclose wherein a change in one or more of the one or more symptoms is indicative in a change in the overall progression of the disease.
However, in the same field of endeavor (medical devices), Hanina/Han teaches wherein a change in one or more of the one or more symptoms is indicative in a change in the overall progression of the disease (Hanina [0050]-[0051] see also [0033]-[0035], [0044]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hanina/Han including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Kali and Hanina/Han is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.

 Regarding claim 14, an interpretation of Kali discloses the above. an interpretation of Kali may not explicitly disclose wherein the stimulus presented to the patient comprises one or more instructions provided to the patient in accordance with monitoring of medication administration of the patient, and 
However, in the same field of endeavor (medical devices), Hanina/Han teach wherein the stimulus presented to the patient comprises one or more instructions provided to the patient in accordance with monitoring of medication administration of the patient (Hanina [0017] including “provide additional assistance to a user, starting with instructions, video instructions, and the like,”; Han [0022] including “The system and method may provide step-by-step image and video instructions to the user or care provider on how to administer the medication,” see also [0049] and [0054]), and wherein the action performed in response to the stimulus presented to the patient comprises the action of the patient performing a requested step indicative of proper medication administration (Hanina [0038] including  “Thus, based upon a current status of a patient, proper or improper medication adherence may result in different responses being provided in step 130.” See also [0017]-[0018]; Han [0026] including “providing assistance information to aid a user in properly taking the medication, imaging, employing still photos, video sequences or other activity or gesture recognition techniques, the user to confirm that the medication is being actually and properly taken, providing any appropriate additional or special instructions so that the user is able to comply with the instructions of the clinical trial,”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include the elements of Hanina/Han including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Kali and Hanina/Han is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.

Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Kali or, in the alternative, Kali in view of Kali in further view of Hanina/Han and Hau (Stephan Hau, US 20170364741) hereinafter Hau. 
Regarding claim 13, an interpretation of Kali further discloses wherein the stimulus presented to the patient comprises a sequence of images, and the response comprises one or more microexpressions recognized within 250 milliseconds after presentation of each image of the sequence of images ([0053]-[0054], [0063]-[0066], [0069]-[0071] see also [0048], [0079] and Figs. 2 and 5-6; Examiner notes this is also shown in the YouTube video recited in the conclusion section see about 5:14 and 5:16 into the video).
In the alternative, an interpretation of Kali may not explicitly disclose wherein the stimuli presented to the patient comprises a sequence of images, and the response is measured after presentation of each image of the sequence of images.
However, in the same field of endeavor (medical devices), Hau teaches wherein the stimuli presented to the patient comprises a sequence of images, and the response is measured after presentation of each image of the sequence of images ([0022], [0025]-[0027], [0056] and Fig. 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include capturing data after each portion of interaction because Hau discloses capturing data from each topic or portion of interaction for the determination of an emotional response from the subject to improve the interaction ([0010]). Also, the combination or substitution of elements disclosed by Kali or taught by Hau is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known .

Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kali in view of Kali in further view of Hau or, in the alternative, over Kali in view of Kali in view of Hanina/Han and Hau.
Regarding claim 15, an interpretation of Kali further discloses wherein the processor further correlates the determined one or more reactions of the patient to similar one or more reactions of a plurality of patients similarly situated to the patient to determine an individual baseline for the patient ([0108], [0065] see also [0101]).
An interpretation of Kali may not explicitly disclose similar wherein the similarity is along at least one dimension of disease.
However, in the same field of endeavor (medical devices), Hau teaches wherein the similarity is along at least one dimension of disease (“And the micro-expression data may then be aggregated across different subjects for each such topic, and may be further correlated to other subject-specific data separately obtained, such as the age, gender, race, and background of the subject (e.g., current or prior professions/jobs, psychological diagnoses, and the like).” [0006] see also [0010], [0027]-[0029], [0042], [0056]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Kali to include correlating the data captured of a specific individual with those in similar situations because Kali already discloses doing so and Hau discloses the above furthermore correlating the data allows for better interpretation and enables the therapist to improve the interactions ([0006] and [0010]). Also, the combination or substitution of elements disclosed by Kali or taught by Hau is merely combining prior art elements according to known methods .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120243751 see [0020], [0030], [0037], [0039] and Fig. 3; US 20080140444; US 5802220; US 5774591; US 20140016860; Digital Health Summit (Digital Health Summit, “LIVE DEMO Artificial Intelligence—Infinite Possibilities (AiCure) @ Digital Health Summit CES 2017”, posted Jan 14, 2017, https://www.youtube.com/watch?v=XhaWv66o2Z8), Examiner notes the video at around 5:30 states AiCure “is entirely software based” and requires “no custom hardware”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.M./Examiner, Art Unit 3792              

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793